MORROW, Presiding Judge.
The conviction is for violation of the law of the State forbidding the transportation of intoxicating liquor; penalty assessed at a fine of $100.00.
The second count of the complaint and information upon which the prosecution is based alleges that the appellant unlawfully transported whisky in Sherman County, the transportation of liquor in said county being at the time of the offense prohibited by the laws of the State.
Appellants contends that there are no averments either in the complaint or information that an election had be.en held in *501Sherman County and that as a result of such election the act complained of had been prohibited. This contention is in accord with the holdings of this court in several cases, among which are the following: Whitmire v. State, 94 S. W. (2d) 742; Grady v. State, 97 S. W. (2d) 472; Coleman v. State, 97 S. W. (2d) 701; Johnson v. State, 95 S. W. (2d) 419.
We think the court committed reversible error in refusing to grant the appellant’s motion to quash the information upon the ground mentioned.
For this reason, the judgment must be reversed and the prosecution ordered dismissed. It is so ordered.

Judgment reversed and prosecution ordered dismissed.